                                                                       r iLED
                                                               ii               COUP-T
                                                               ^'T'.VAUilAH OIV.
                  UNITED STATES DISTRICT COURT
                                                                        IQ PH i- 25
                  SOUTHERN DISTRICT OF GEORGIA

                       SAVANNAH DIVISION                    ^LLiviv..
                                                                   SO.Oib
ALTAMAHA RIVERKEEPER and
ONE HUNDRED MILES,

     Plaintiff,

V.                                         CV418-251


THE UNITED STATES ARMY
CORPS OF ENGINEERS,et al.,

     Defendants.


                              ORDER


     Sea Island Acquisition, LLC's motion to intervene (doc. 12), which

is unopposed (doc. 16) is GRANTED.

     SO ORDERED,this _ day of December, 2018.


                                         ST.ATES M.-^GISTR'\TE JUDGE
                                        ERN DISTRICT OF GEORGL-V
